DISMISSED; Opinion Filed October 22, 2015.




                                              In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-15-00267-CV

                              FIELDTURF USA, INC., Appellant

                                                V.

                GARLAND INDEPENDENT SCHOOL DISTRICT, Appellee

                       On Appeal from the 68th Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. DC-15-01185

                             MEMORANDUM OPINION
                           Before Justices Lang, Evans, and Whitehill
                                    Opinion by Justice Lang

       This is an interlocutory appeal from an order denying an application for temporary

injunction seeking to enjoin the performance of a contract to replace athletic field turf at certain

locations within a school district.    Stating the appeal has become moot because the work

appellant sought enjoined has been completed, appellee has filed an unopposed motion to

dismiss. We grant the motion, vacate the trial court’s order without regard to the merits, and

dismiss the case. See Speer v. Presbyterian Children’s Home & Serv. Agency, 847 S.W.2d 227,
228-229 (Tex. 1993); see also TEX. R. APP. P. 43.2(e).



                                                    /Douglas S. Lang/
                                                    DOUGLAS S. LANG
                                                    JUSTICE



150267F.P05




                                              –2–
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

FIELDTURF USA, INC., Appellant                     On Appeal from the 68th Judicial District
                                                   Court, Dallas County, Texas
No. 05-15-00267-CV        V.                       Trial Court Cause No. DC-15-01185.
                                                   Opinion delivered by Justice Lang. Justices
GARLAND INDEPENDENT SCHOOL                         Evans and Whitehill participating.
DISTRICT, Appellee

       In accordance with this Court’s opinion of this date, we VACATE the trial court’s order
on application for temporary injunction and DISMISS the case.

       We ORDER appellee Garland Independent School District recover its costs of this
appeal from appellant FieldTurf USA, INC.


Judgment entered this 22nd day of October, 2015.




                                             –3–